Citation Nr: 1432822	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-11 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar spine strain with degenerative joint disease, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to March 2011.  

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for depression.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied service connection for depression, a heart condition and a right knee condition and which continued an evaluation of 10 percent for a back strain disability; and a February 2010 rating decision by the RO in Huntington, West Virginia which denied entitlement to a TDIU.  The Veteran's claim has since been transferred to the RO in San Diego, California.  In a December 2011 rating action by the San Diego RO, the Veteran was awarded a separate 10 percent rating for left lower extremity radiculopathy associated with her service connected low back disability, effective from March 2011.  Since she has not expressed disagreement with that action, it will not be addressed herein.  In the same December 2011 rating action, the RO increased the rating for the back strain/spasm with degenerative joint disease from 10 percent to 20 percent, effective from March 2011.  
 
The Veteran testified at an in-person hearing before a Decision Review Officer in February 2009 and a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  Transcripts of those proceedings are of record. 

The Board notes that there appears to be conflicting evidence regarding the initial filing date for the Veteran's claims for service connection.  However, since the Board denies these claims herein, the matter is moot. 


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine strain is productive of pain on movement and restriction of range of motion.

2.  Prior to March 2011, even considering the Veteran's pain and corresponding functional impairment, the Veteran's thoracolumbar spine strain did not limit her forward flexion to 60 degrees, or her combined range of motion to 120 degrees and did not manifest muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

3.  At no point during the appeal period, even considering the Veteran's pain and corresponding functional impairment, has the Veteran's thoracolumbar spine strain manifested ankylosis, limited the Veteran's forward flexion to 30 degrees or less, or produced a disability picture so unusual as to warrant extraschedular consideration.

4.  The preponderance of the evidence does not link the Veteran's current right knee condition to an in-service disease or injury.

5.  The Veteran does not have a current diagnosed cardiac condition. 

6.  The Veteran's chest pains have been previously service connected by VA as manifestations of a small sliding hiatal hernia. 

7.  The Veteran's current depression is largely due to factors unrelated to service.  To the extent the Veteran's current depression is attributable to events that occurred during service, it has been previously addressed by VA and is contemplated within the disability rating for her service-connected posttraumatic stress disorder.

8.  The Veteran's service-connected disabilities, without consideration of her age or non-service connected disabilities, do not prevent the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 23, 2011, the criteria for a disability rating in excess of 10 percent for thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2013).

2.  Since March 23, 2011, the criteria for a disability rating in excess of 20 percent for thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2013).

3.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment.  

August 2007, January 2008, and February 2009 letters, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate her claims and to establish disability ratings and effective dates.  The same letters advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private medical records and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in September 2007, February 2009, September 2009, November 2009, March 2011, and April 2013 which involved review of the Veteran's claims file, in-person interviews, physical assessments, including range of motion testing where applicable, and opinions concerning the Veteran's conditions.  The Board finds these examinations to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged that her low back disability has worsened in severity since the most recent examination in April 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has also been afforded hearings before a Veterans Law Judge (VLJ) and a RO Decision Review Officer (DRO) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the VLJ and DRO referenced elements of the claims that were lacking to substantiate the claims.  The VLJ and DRO both asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for a higher rating for her back condition and service connection for her depression, right knee, and heart.  In addition, the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and to clarify the factors affecting the Veteran's employment.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board or DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Increased Rating

The Veteran's low back disability was service-connected in May 1994 and rated non-compensably disabling prior to June 10, 2003, when it was increased to 10 percent disabling.  In July 2007 the Veteran filed for an increased rating.  The Veteran's rating was increased to 20 percent effective March 23, 2011.  The Veteran contends that pain in her back affects her sleeping, that it hurts when she twists her back and that it is related to her leg pain.  She is not undergoing therapy for her back, but treats the condition with a transcutaneous electrical nerve stimulation (TENS) machine and medication.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Veteran's back disability is currently evaluated as degenerative arthritis of the spine with intervertebral disc syndrome (Diagnostic Codes 5242-5243).  38 C.F.R. § 4.71a (2013); see also Diagnostic Code 5003.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In September 2007 the Veteran underwent a VA examination for her back disability.  The Veteran reported a history of stiffness, weakness, spasms, daily moderate pain and decreased motion as well as pain and weakness in her right leg, which she attributed to her back.  She was able to walk 1/4 of a mile on level ground, and wore corrective shoes.  She ambulated with a normal gait.  Range of motion testing showed forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 35 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 35 degrees with objective evidence of pain and no additional limitation of motion upon repetition.  Pain with motion and tenderness were noted but sensory, reflex and strength tests were all normal.  Imaging results showed normal vertebral and interspace height and alignment with mild facet hypertrophy at the L4-5 and L5-S1 levels.  At that point the Veteran was treating the condition with Motrin and working full time as an assistant manager.   She was diagnosed with lumbar strain productive of mild effects on her daily activities. 

In November 2009, the Veteran underwent an MRI which showed disc bulging and degenerative changes.

In December 2010 the Veteran was noted to have mild facet arthropy with small anterior osteophytes.

In March 2011 the Veteran underwent another VA examination.  She reported stiffness, fatigue, spasms, decreased motion, numbness and limitations on walking to 15 feet in 10 minutes.  She denied weakness, paresthesia, and bladder or bowel problems.  She reported moderate to severe daily pain radiating to the legs and worsened by activity.  She reported being able to function without pain medication, using only a TENS unit for treatment.  She reported no incapacitations within the previous 12 months.  She was observed to have an antalgic gait and utilized a cane for walking.  Some tenderness was observed but no guarding, weakness, ankylosis, muscle spasm or evidence of radiating pain was detected.  Forward flexion was to 40 degrees, extension to 10 degrees, bilateral flexion to 15 degrees and bilateral rotation to 20 degrees with no additional limitation of motion on repetition.  Impairment of the lumbar and sacral spine sensory function of the left lower extremity was noted and signs of lumbar intervertebral disc syndrome were found.  No bowel or bladder dysfunction was noted.  The examiner stated that there are no functional impacts to sedentary activities and only moderate functional impacts to physical activities due to decreased mobility and pain.  The examiner summarized that the Veteran's usual occupation is not affected by her condition and the effects on her daily activity are minimal due to decreased mobility. 

At the Veteran's April 2013 VA examination she reported daily low back pain and limited motion with pain worsening due to increased activities, especially weight bearing activities and prolonged standing and walking.  The Veteran was capable of forward flexion to 65 degrees, with pain at 45 degrees; extension to 20 degrees with pain at 10 degrees; bilateral flexion to 20 degrees, and full bilateral rotation without pain.  No further limitation of motion was observed upon repetition.  Paraspinal tenderness and mild guarding were also noted.  Muscle strength, reflex and sensory testing results were all within normal limits.  Straight leg raising tests were negative, indicating no radiculopathy was present.  The Veteran's spine condition was noted to be productive of reduced movement and pain on movement.  No other neurologic abnormalities were noted and no limitations upon the Veteran's ability to work were identified.

Prior to March 2011, the Veteran's condition did not warrant a 20 percent rating.  She was capable of full flexion, (38 C.F.R. § 4.71a Plate V), and combined range of motion far in excess of 120 degrees.  She walked without assistance and had a normal gait.  She was capable of working full time with her condition which was productive of no more than mild effects. 

The Board also finds that even considering the Veteran's pain and corresponding functional impairment since March 2011, that a rating in excess of 20 percent is not warranted based on limitation of range of motion and there is no reported ankylosis of the thoracolumbar spine.  

Although the Veteran reports pain upon prolonged standing and walking, testing does not indicate that this is specifically a result of her low back condition.  The Veteran often associates her back pain with her leg and knee problems and has testified that the use of her cane is due to her knee condition.  There are no objective findings of weakness, incoordination, instability, or atrophy of her back which would affect standing or walking.  Testing shows her pain does not begin upon forward flexion until 45 degrees, less than what would be required for a higher rating.  Therefore a higher schedular rating based upon DeLuca Factors is not warranted.

Furthermore, a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome is not warranted as the Veteran has not reported incapacitating episodes totaling at least four weeks within a 12 month period.  Likewise, VA medical evidence reveals that the Veteran's incontinence was not related to her spine disability, but to unrelated surgery.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's low back disability is manifested by pain and reduced range of motion and movement.   For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability; pain on movement; and restricted motion.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and reduced movement.  Furthermore, there is no evidence in the record of frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's low back disability and referral for consideration of extraschedular rating is not warranted.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

1.  Right Knee Condition

The Veteran claims that she injured her knee during service when she stepped into a sinkhole during basic training in December of 1988 or January of 1989 and that her knee has progressively worsened ever since, causing problems with her back.

STRs from February 1989 indicate the Veteran injured her knee 2 weeks prior.  The impression at the time was patella femoral syndrome. The Veteran was reported to have a full range of motion with mild crepitance and was treated with Motrin and a knee sleeve.  The Veteran was seen again following a motor vehicle accident in December 1991 for mild knee pain.  She was assessed with having a mild contusion and no treatment was prescribed.  STRs show no other complaints, treatment or diagnosis of a knee condition.  No knee condition was noted by the examiner upon separation and the Veteran denied any knee problem.  The Veteran underwent a comprehensive VA examination in February 1993, but did not complain of knee problems.

Private treatment records show the Veteran complained of knee pain in April and May of 1994.  Her knee was noted to be normal upon x-ray without crepitus or instability.  She was diagnosed with recurrent knee strain.  In August 1995 she complained of knee pain for one week.  She was assessed with knee pain and treated with naproxen.  In October 1995 she was diagnosed with a right knee sprain after complaining of pain for 2 months.  

In November 2006, the Veteran was fitted with a knee brace after she complained of chronic knee pain starting three weeks prior.  April 2007 VA treatment reports show the Veteran complained of knee pain.  She reported having to squat a lot at work, which aggravated her knee.  In January 2008, the Veteran underwent arthroscopy on her right knee after a doctor's impression of chondromalacia patellae and a baker's cyst on her right knee.  In April 2008 the Veteran underwent a debridement on her right knee.  In July 2008 the Veteran was prescribed a cane to assist with ambulation. 

In February 2009 the Veteran was examined by a VA medical professional who opined that the Veteran's right knee condition was not caused by or a result of injury while in service.  The examiner noted that the Veteran had two incidences of knee pain during service, in 1989 and 1991.  The examiner found no further reference to knee pain prior to 2006.  The examiner noted that x-rays and treatment notes since 2006 suggest minimal arthritis in both knees with stress from long hours of working on her feet, squatting and obesity, all of which contributed to the pain and arthritis. 

The Veteran underwent a second examination in September 2009.  This examiner also opined that the Veteran's right knee condition was unrelated to the incident in service.  This examiner noted the treatment in 1995, but found no other evidence of continuity of care between separation and 2006. 

Although the Veteran maintains that she began receiving treatment for her knee from VA in 2000, the record does not support this statement.  As noted in the VA examination reports, other than the private medical records from 1994 and 1995, the first recorded complaint from the Veteran of knee pain following service occurs in November 2006.  

While the Veteran is competent to report the symptoms of her knee condition and has testified that her current symptoms are related to service, she does not have the required medical expertise to make such an assertion and is contradicted by both VA medical examiners.  The Board affords the February 2009 examination report less weight since it did not address the private medical records from 1994 and 1995.  However, the September 2009 examiner specifically noted these records and still opined that the Veteran's current condition is not related to service.  

The Board finds the September 2009 VA examiner's opinion to be the most probative evidence on the question of a nexus between the Veteran's current condition and service.  In the absence of a contrary medical opinion or consistent record of symptomatology, the preponderance of the evidence is against a finding that the Veteran's current knee condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Heart Condition

The Veteran maintains that she has a heart condition, occasionally manifesting as chest pains that began during service. 

STRs from April 1990 indicate the Veteran had atrial fibrillations while under anesthesia.  The fibrillations were resolved after the Veteran was taken off the anesthesia.  No further problems were reported and no treatment was prescribed. 

In June 1992 the Veteran experienced a sharp burning pain under her left breast.  She was assessed with atypical chest pain of unknown etiology with doubtful cardiac involvement.  

In October 1992 the Veteran was hospitalized for an atrial flutter after ingesting a laxative containing phenolphthalein.  The situation resolved without intervention.  The same month the Veteran experienced a non-cardiac atypical chest pain with no evidence of atrial flutter.

In February 1993 the Veteran underwent a VA examination.  She was diagnosed with atypical chest pains with a history of negative cardiovascular stress tests and 2 incidences of atrial flutter.  The pain was assessed as probable chest wall pain, which may have been related to palpitations and/or atrial arrhythmias.  

In September 1993 the Veteran complained of an irregular heartbeat and flutter.  In November 1993 she was assessed with a benign heart palpitation, no treatment was deemed warranted.

In May 1994 the Veteran was service connected for a small sliding hiatal hernia on account of the atypical chest pains she suffered during and following service. 

The Veteran has complained of chest pain on occasion since then and in July 2004 she was diagnosed with musculoskeletal chest wall pain, likely related to anxiety from an acute adjustment reaction with anxious mood.  Myocardial infarction and ischemia were ruled out.

At her DRO hearing the Veteran testified to having chest pains once per month, and having acid reflux since service.

In February 2009 the Veteran underwent a VA heart examination.  No cardiac condition was found and the Veteran was diagnosed with occasional left wall chest pain.  The examiner noted that the Veteran has undergone multiple work-ups and testing for a heart condition and none has been found.  Furthermore, the subjective dull pain the Veteran experiences is not related to the two episodes of arrhythmia during service, which have been resolved since the early 1990s.  

The Veteran claims that her heart condition may be a reaction to various medications or anesthesia which caused an irregular heartbeat, however, this alone does not present a basis for service connection absent a diagnosed condition.  As there is no diagnosis of a current heart disability and the Veteran's chest pains have been attributed to a previously service connected disability and are unrelated to a heart problem, service connection for a heart condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Depression

In her initial claim for benefits, the Veteran claimed service connection for stress due to five miscarriages.  In a subsequent statement she added her hysterectomy as a cause of stress.  In her notice of disagreement she stated her stress is directly related to her miscarriages and her inability to have children.  

The Veteran has been diagnosed with depressive disorder, not otherwise specified, attention deficit disorder and posttraumatic stress disorder (PTSD). 

In July 1991 the Veteran was diagnosed with a life circumstance problem, and was reported suffering depression due to infertility problems following her fifth miscarriage.  The Veteran has testified that only one of her miscarriages occurred during service, the others were prior to service.  Subsequent statements from the Veteran indicate the final miscarriage was due to physical abuse by her spouse at the time.  The Veteran was not formally diagnosed with or treated for depression during service. 

In July 1997 the Veteran was seen for depression caused by her endometriosis medication.

In March 1999 the Veteran underwent a psychiatric evaluation.  No serious problems were noted and the psychologist found no indication of significant debilitating anxiety or depression. 

VA treatment records from January 2004 show no anxiety or depression.

In July 2004 the Veteran was diagnosed with acute adjustment reaction with anxious mood.  She was prescribed Lexapro for depression.

In May 2006 the Veteran was diagnosed with major depressive disorder in remission.

At her February 2009 DRO hearing the Veteran testified that she was depressed because of knee pain, lack of a job, her miscarriage, and the physical abuse she suffered during service.

In February 2009 a VA psychologist examined the Veteran and diagnosed depressive disorder not otherwise specified, in partial remission.  The examiner opined that the Veteran's depressive symptoms were more related to recent  situational life stresses and that the Veteran's brief and very temporary complaints of depressive symptoms in service are not likely related to her current rather mild mental health condition. 

In September 2009 the Veteran was diagnosed with major depressive disorder and PTSD based on avoidance symptoms and traumatic memories of her fifth miscarriage and the physical abuse she suffered during service.  She reported stress from being out of a job and difficulty with medical problems.  She reported avoidance of babies and baby showers as they remind her of her own infertility.

At a November 2009 VA examination, the Veteran was found to have PTSD symptoms relating to a military trauma and miscarriage during service.  The examiner opined however that much of the Veteran's recent psychiatric history indicated that her mood problem is more strongly related to her current life stresses.

In February 2010 the Veteran was granted service connection for PTSD based on the results of the previous VA examinations. 

At her Board hearing, the Veteran testified to being depressed due to the incidents during service and her resultant inability to have children.  She also reported being depressed because of her pain in her leg, because of her inability to work a full-time job and take her dogs for a walk.

Inasmuch as the February and September 2009 examiner has found that the Veteran's depression symptoms are largely unrelated to service and more so to her current life stresses, and as there is no record of the Veteran experiencing depressive symptoms between service and 2004, save for a brief period in 1997 attributed to a side effect of medication, the preponderance of the evidence weighs against the Veteran's claim for service connection for depression.  The Board finds that to the extent the Veteran's depression is related to service, it has been previously addressed via her grant of service connection for PTSD.  Other depressive symptoms including depression related to the Veteran's miscarriages prior to service, her right knee problems and her periods of unemployment are not attributable to events occurring during service.  

Accordingly, service connection for depression is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran is currently rated at 80 percent disabled, with a single disability rating of 50 percent for a total abdominal hysterectomy, she meets the criteria for a schedular award of TDIU if she is found to be unable to follow a substantially gainful occupation.

In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005.

The Veteran worked at Wal-Mart for several years prior to October 2007 when she went on disability leave.  She ceased employment at Wal-Mart in January 2008. 

August 2008 VA treatment records indicate that the Veteran was unable to do work requiring prolonged walking, standing, squatting, carrying or lifting due to her knee condition.  The note went on to state that she is capable of working a sit down job.

In January 2009 the Veteran received a note from her private treatment provider that she could not perform any job until August 2009. 

On a February 2009 VA form 8940 the Veteran claimed she was unable to work due to her knees and her back.  

Statements made to the Social Security Administration indicate the Veteran worked 8 hours per day from June to July 2009. 

August 2009 VA treatment records indicate the Veteran had lost "numerous" jobs due to her knee pain and inability to ambulate from point to point without knee pain.

A June 2010 VA treatment provider states that the Veteran would have difficulty working any occupation that required prolonged standing, lifting, prolonged sitting, squatting or kneeling due to her back and knee problems and that the Veteran was taking medication that affects her ability to process information and her ability to drive. 

In a June 2010 statement, the Veteran stated she was employed and that she had to stop taking pain medication in order to do so.  

Social Security Administration records indicate that the Veteran worked full time (40 hours per week) from February 2010 to July 2010 as a clerk for the census bureau and that the reason she left was that the job ended.

In March 2011 the Veteran was awarded Social Security disability benefits.  In filing for SSA benefits the Veteran contended that her depression, right knee pain and low back arthritis were causing her unemployability and that she has been unable to work since January 2008.

In March 2011 the Veteran's VA back examiner noted that the Veteran did not require pain medication and stated that there are no functional impairments to sedentary activities and only moderate impairment to physical activities due to decreased mobility and pain in the lumbar spine.

In a June 2011 VA treatment note the Veteran states that she stopped working at Wal-Mart due to right knee pain.

In her December 2011 form 21-8940 the Veteran stated that she was unable to work due to lower back pain and left extremity radiculopathy and that the last time she had previously been employed was by Wal-Mart from 1995 to 2008.  As noted above, this is contradicted by statements she has made to the Social Security Administration and in sworn testimony.

A January 2012 VA hip examination report indicated that the Veteran's right hip condition would cause limitation of prolonged standing and walking and that repetitive squatting would be impossible but that the examiner had difficulty separating the effects of the Veteran's hip pathology from those of her knee pathology.

In her June 2012 substantive appeal the Veteran states that she is unable to work due to her back condition which causes her constant pain, prevents her from standing, sitting or sleeping and requires medication which makes her drowsy making it impossible to hold down a job. 

The April 2013 VA examiner opined that the Veteran's low back condition would not have any impact on the Veteran's ability to work. 

At her January 2014 Board hearing the Veteran stated that she was unable to work due to depression, leg pain and back pain.  She stated that she was unemployable, but then stated that she was currently employed part time. 

The Veteran contends that she is unable to work due solely to her service-connected disabilities, namely her back condition.  However evidence shows that she has held multiple jobs since she first made this claim that she has not disclosed to VA, some of which involved full time work for extended periods of time.  The Board has reason to doubt the Veteran's credibility and notes that she has also changed the reasons she is unable to work on several occasions.  

Furthermore, the evidence of record suggests that the primary disability impacting her ability to work concerns her knee, which is not service connected.  By her own statements this is the primary reason she ceased working at Wal-Mart.  Multiple examiners have declared that her low back condition would not have any functional effect on her performing sedentary work.  The medical opinions of record indicate that the Veteran's service-connected disabilities would not prevent her from performing sedentary work and indeed she has worked full time for extended periods since making her claim for TDIU. 

The Board finds that although the Veteran is limited to sedentary work, the weight of the evidence is against the Veteran's assertion that her service-connected disabilities alone preclude her from either obtaining or sustaining substantially gainful employment.



















	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for thoracolumbar spine strain with degenerative joint disease and intervertebral disc syndrome for the period prior to March 23, 2011, is denied. 

A disability rating in excess of 20 percent for thoracolumbar spine strain with degenerative joint disease and intervertebral disc syndrome for the period since March 23, 2011, is denied. 

Service connection for a right knee condition is denied. 

Service connection for a heart condition is denied.

Service connection for depression is denied.

Entitlement to TDIU is denied.




______________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


